News Release FOR IMMEDIATE RELEASE DATE: January 21, 2010 CONTACT: Robert H. King, R. Scott Horner, President Executive Vice President 856 273 5900 856 273 5900 rking@sterlingnj.com shorner@sterlingnj.com Sterling Banks, Inc. Announces Intention to Restate Prior Reporting Periods Mount Laurel, NJ, January 21, 2010 Sterling Banks, Inc. (NASDAQ: STBK), the bank holding company of Sterling Bank (the “Company”), today announced that the Company intends to restate its earnings for the quarterly and year to date periods ended June30, 2009 and September30, 2009. Following the findings of a recent regulatory examination of the Company’s wholly owned subsidiary, Sterling Bank (the “Bank”), the Company intends to amend its call report for the quarter ended June30, 2009, and to make certain adjustments required in connection with the completion of the examination of the Bank by the Federal Reserve Bank of Philadelphia (the “FRB”) for which the report was recently provided to the Company.As a result of such amendments, the Board of Directors of the Company determined on January 14, 2010, that the Company’s consolidated financial statements as of and for the three and six months ended June30, 2009, and the three and nine months ended September 30, 2009, should no longer be relied upon, and also determined to amend the Company’s Quarterly Report on Form10-Q for the period ended June30, 2009 (as originally filed on August19, 2009) (the “Second Quarter Filing”) and the period ended September30, 2009 (as originally filed on November 25, 2009) (the “Third Quarter Filing”), and to restate such consolidated financial statements.The Company’s Board of Directors has discussed these matters with its independent registered public accounting firm. The FRB examination commenced on July 27, 2009, and concluded with the issuance of a formal written report dated November 30, 2009, using financial data as of June 30, 2009.This regulatory examination was on-going at the time the Second Quarter Filing was filed with the SEC, and these issues were raised and disclosed in the Third Quarter Filing with the SEC.At the conclusion of the on-site work by the FRB examiners and prior to the Third Quarter Filing, the FRB examination personnel orally advised the Company and its independent auditors that, based on trends in asset quality, credit losses and other metrics, in comparison to various national and custom peer groups with comparable characteristics, the Banks’ allowance for loan losses should be increased by $5 million as of June 30, 2009.Subsequent to the Third Quarter Filing, the Company received confirmation through receipt of a written examination report.In the intervening period, the Company had on-going discussions with the FRB to further clarify the facts and formulate an appropriate response to the report. The Company notes that as of the date of this press release that management, with the assistance of outside advisors, is continuing its analysis with respect to any other potential additional adjustments that may be necessary or appropriate and intends to file the amended reports as soon as is reasonably practicable. As previously reported in our Form 10Q and Press Release for the period ended September 30, 2009 and filed November 25, 2009, management has been in discussions with the FRB to determine an appropriate level of the Allowance for Loan and Lease Losses. This matter has now been resolved and upon our amended filing of the Form 10Q for June 30, 2009 and September 30, 2009 the Company will be in compliance with NASDAQ listing rules. Robert H.
